263a index nos number release date control no tam-115798-98 internal_revenue_service national_office technical_advice_memorandum district_director taxpayer’s name taxpayer’s address taxpayer’s ein date of conference legend taxpayer issues may the taxpayer value its inventory at zero using the cost or market whichever is lower method hereinafter referred to as the lcm method when the taxpayer either gives away its finished goods at no charge or sells these goods for a nominal amount is the taxpayer required to capitalize costs under sec_263a of the internal_revenue_code to its inventory conclusions the taxpayer may not value its inventory at zero using the lcm method even though the taxpayer either gives away its finished goods at no charge or sells these goods for a nominal amount the taxpayer is required to capitalize costs under sec_263a to its inventory facts the taxpayer publishes trade periodicals these periodicals are published either monthly bimonthly quarterly or annually most of the publishing work is performed by the taxpayer but the taxpayer always has the printing binding and mailing of its periodicals done by others publishing work is usually done by others when the taxpayer is not able to perform the required work for example when the taxpayer lacks the expertise required page of each of the taxpayer’s periodicals include articles pertaining to the trade covered by that periodical as well as advertisements ordinarily these advertisements are directly related to the trade being covered by the periodical for example a periodical that discusses restaurant management will include articles pertaining to that trade as well as advertisements from food companies that sell to restaurants and from uniform companies that sell uniforms suitable for restaurant employees the taxpayer publishes two types of periodicals one type consists of periodicals that are sold by the taxpayer the other type consists of periodicals that are given away by the taxpayer without charge the majority of the taxpayer’s periodicals are given away without charge the taxpayer receives revenue from the sale of advertising space in its periodicals and for those periodicals that are sold by the taxpayer from subscriptions to the periodicals with respect to sold periodicals the taxpayer claims that revenue from subscriptions is nominal when compared with the costs of publishing and distributing of these periodicals for the years presently under examination the taxpayer received approximately four percent of its total revenue from subscription sales in regard to the periodicals that it gives away without charge the taxpayer controls who receives its periodicals by means of circulation lists by such lists the taxpayer as well as its advertisers attempt to guarantee that each periodical is delivered to only those involved in the relevant trade for example if the taxpayer is publishing a periodical discussing the airport limousine business the taxpayer’s circulation list for that periodical will be limited to businesses and individuals involved in that business these circulation lists may be created by the taxpayer but some lists are given to the taxpayer by industry organizations in regard to periodicals that are sold the taxpayer’s circulation lists will reflect the names of whoever purchased a subscription usually only those involved in an industry purchase a subscription to a periodical devoted to that industry excess periodicals are destroyed by the taxpayer except for reference copies when asked the taxpayer will sell reference copies the taxpayer uses an overall accrual_method of accounting its current practice is to recognize revenue when the periodicals are shipped by the printer to the taxpayer’s customers the taxpayer has valued its raw materials inventory at cost and valued its work in process and finished goods inventory at cost or market whichever is lower the taxpayer’s right to use the lcm method to value inventory is not currently being challenged at issue is the taxpayer’s application of this method also at issue is whether the taxpayer is required to capitalize costs under sec_263a the taxpayer believes that since most of the periodicals are given away without charge the use of the lcm method causes the periodicals in the work in process and finished goods inventories to be valued at zero the taxpayer concedes that publishers of periodicals are not specifically exempt from having to capitalize costs under sec_263a however the taxpayer believes there are no sec_263a costs to capitalize in its situation in fact the taxpayer claims that page of there are specific magazine industry attributes that would cause the 263a adjustment to be zero for at least monthly magazine publishers the taxpayer explains that this is because publishers are allowed to use the lcm method to value inventories since magazines are either given away without charge or the cost of publication and distribution exceeds the subscription price the taxpayer believes that the market_value of magazines is zero because it is valuing its inventories at this market_value which it claims approximates fair_market_value the taxpayer does not believe sec_263a applies the examiner disagrees with the taxpayer’s position basically the examiner believes that the taxpayer is not applying the provisions of sec_471 and sec_1_471-1 and sec_1_471-4 of the income_tax regulations correctly and that sec_263a does apply to its inventories law and analysis sec_471 requires the use of inventories whenever the secretary determines that inventories are necessary in order clearly to determine the income of the taxpayer inventories are to be taken on the basis the secretary prescribes so as to conform as nearly as may be to the best_accounting_practice in the trade_or_business and as most clearly reflecting the income sec_1_471-1 specifies that in order to reflect taxable_income correctly inventories at the beginning and end of each tax_year are necessary in every case in which the production purchase or sale of merchandise is an income-producing factor the inventory includes all finished or partly finished goods and appropriate raw materials as required by sec_471 and the regulations thereunder the taxpayer uses inventories in order to clearly determine its income as explained by sec_1_471-1 inventories are necessary in every situation where the production of merchandise results in income the taxpayer publishes periodicals and all of its income that is either advertising or subscription sales revenue arises from this activity the need for the taxpayer to use inventories is not affected by the fact that the taxpayer’s revenues are primarily received from entities other than those who receive the taxpayer’s periodicals see for example 743_f2d_781 11th cir revrul_81_272 1981_2_cb_116 situation as further explained in sec_1_471-1 the taxpayer’s inventories consist of raw materials work in process and finished goods the taxpayer must value this inventory in accordance with sec_263a and sec_471 and the regulations thereunder sec_1_471-2 permits taxpayers to value their inventories using the lcm method sec_1_471-4 specifies that when inventory is valued using the lcm method the market_value of each article on hand at the inventory date must be compared with the cost of the article and the lower_of these values must be taken as the inventory value of the article sec_1_471-3 defines cost for various types of merchandise sec_1_471-4 defines market sec_1_471-2 specifically forbids the taking of work in process or other parts of the inventory at a nominal price or at less than its proper value page of sec_1_471-4 provides that under ordinary circumstances and for normal goods in an inventory market is determined with reference to replacement or reproduction costs specifically sec_1_471-4 provides that market means the aggregate of the current bid prices prevailing at the date of the inventory of the basic elements of cost reflected in inventories of goods purchased and on hand goods in process of manufacture and finished manufactured goods on hand in ordinary circumstances and for normal goods in an inventory the basic elements of cost include direct materials direct labor and indirect_costs required to be included in inventories by the taxpayer for example sec_263a for taxpayers to which sec_263a applies the basic elements of cost must reflect all direct costs and all indirect_costs properly allocable to goods on hand at the inventory date at the current bid price of those costs including but not limited to the costs of purchasing handling and storage activities conducted by the taxpayer both prior to and subsequent to production of the goods the determination of the current bid price of the basic elements of costs reflected in goods on hand at the inventory date must be based on the usual volume of particular cost elements incurred by the taxpayer sec_1_471-4 provides an exception to the general_rule of sec_1_471-4 the inactive market exception set forth in sec_1_471-4 provides that if no open market exists or when quotations are nominal due to inactive market conditions the taxpayer must use such evidence of a fair market price at the date or dates nearest the inventory as may be available such as specific purchases or sales by the taxpayer or others in reasonable volume and made in good_faith or compensation paid for cancellation of contracts for purchase commitments where the taxpayer in the regular course of business has offered for sale merchandise at prices lower than the current price as above defined the inventory may be valued at such prices less direct costs of disposition and the correctness of such prices will be determined by reference to the actual sales of the taxpayer for a reasonable period before and after the date of the inventory as noted above the taxpayer valued its raw materials inventory at cost and the work in process and finished goods inventories using the lcm method with respect to the work in process and finished goods inventories the taxpayer did not determine market_value with reference to replacement or reproduction costs under sec_1_471-1 rather the taxpayer determined market_value under the inactive market exception of sec_1_471-4 the taxpayer’s position is that because in most instances the taxpayer does not charge its subscribers for the periodicals there is no market for the periodicals and their value is zero this zero market_value is lower than the cost_of_producing the periodicals accordingly the taxpayer valued its work in process and finished goods inventory at zero the effect of this method is to assign a cost value to raw materials until such time as they enter the work in process inventory once the raw materials enter into the production process their value is reduced from cost to zero the raw materials costs are thus deducted upon the in hindsight the taxpayer believes that it should have also used the lcm method to value its raw materials and that the use of this method would have resulted in a valuation of the raw materials at zero page of entry of the raw materials into the production process all of the other costs of producing the periodicals are deducted as incurred because in the taxpayer’s view they are incurred to produce a product that has no value taxpayers are permitted to value inventories under sec_1_471-4 only when no open market exists or where the market is inactive sec_1_471-4 is not available for the taxpayer’s use because an active open market does exist for its periodicals the taxpayer is a profitable and an ongoing company the reason why the taxpayer can give away almost all of its merchandise yet remain in business is because the profit from the merchandise is derived primarily through advertising sales in effect the advertisers are paying for the periodicals further the periodicals themselves are normal goods thus the taxpayer must determine market with reference to replacement or reproduction cost as required by sec_1_471-4 sec_263a does not apply to inventories valued using the lcm method if market is determined under the inactive market exception of sec_1_471-4 sec_1_263a-1 however when market is determined with reference to replacement or reproduction cost under sec_1_471-4 a taxpayer is required to capitalize costs under sec_263a sec_1 263a- a iv and a since the taxpayer took the position that it could determine market_value under sec_1_471-4 it did not apply sec_263a to its work in process and finished goods inventories however since the taxpayer is required to determine market_value under sec_1 a it must apply sec_263a to these inventories sec_263a generally requires that the direct costs and all indirect_costs that directly benefit or are incurred by reason of the production of tangible_personal_property be capitalized tangible_personal_property includes a film sound_recording video tape book or similar_property see sec_263a production for purposes of sec_263a includes construct build install manufacture develop or improve see sec_263a see also sec_1_263a-2 a taxpayer must capitalize all of the direct costs and the appropriate portion of the indirect_costs of producing tangible_personal_property regardless of whether the property is sold or used in the taxpayer’s trade_or_business see sec_1_263a-1 to capitalize means in the case of property that is inventory in the hands of the taxpayer to include in inventory costs see sec_1_263a-1 sec_263a specifies that a taxpayer will be treated as producing property even when that property is produced for the taxpayer under contract by another party see also sec_1_263a-2 the taxpayer is producing property within the meaning of sec_263a when it publishes its periodicals the periodicals are tangible_personal_property and the taxpayer creates them sec_263a and g there is no specific exemption listed in either the code or the regulations that exempts magazines publishers such as the taxpayer from having to capitalize costs under sec_263a treating the taxpayer as one who produces property is not affected by the fact that others perform some of the production work for example others physically print the taxpayer’s periodicals sec_263a accordingly the taxpayer is required to capitalize the direct costs and the appropriate indirect_costs that directly benefit or are incurred by reason of the production of the periodicals page of in summary the taxpayer is producing its periodicals in its trade_or_business and undoubtedly its publishing activity is being conducted for profit the taxpayer must determine market under the rules of sec_1_471-4 that is at replacement or reproduction costs because it must use one of these two costs to determine market the taxpayer is subject_to the rules of sec_263a sec_1_263a-1 caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent -end-
